UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

Case No. 3:21-CV-00077-JCH
U.S. District Court

ss: New Haven, January 22, 202]

District of Connecticut

Then and there by virtue hereof, | served the within named
defendant, UNITED STATES OF AMERICA, by leaving with and in the hands
of Kelly Stokes, (IR) to acting U.S. Atforney Deirdre M. Daly, who is duly
authorized to accept service, and who accepted service, three (3) true
and attested copies of the original Summons in a Civil Action, Complaint,
Appearance, Order on Pretrial Deadlines, Standing Order Relating to
Discovery, Exhibit A, Notice to Counsel and Self-Represented Parties and
Order Re: Disclosure Statement with my. endorsement thereon.

And afterwards, on January 22, 2021, in the Town of New Haven, |
served the within named defendant, UNITED STATES STATES OF AMERICA,
by depositing at the post office, a letter, certified mail, return receipt
requested addressed;

Hon. Monty Wilkinson, Esq.
Acting U.S. Attorney General
950 Pennsylvania Ave. NW
Washington, December 20530-0001

Receiving therefore the post office receipt hereto annexed. Said letter
contained two (2) true and attested copies of the original Summons in a
Civil Action, Complaint, Appearance, Order on Pretrial Deadlines,
Standing Order Relating to Discovery, Exhibit A, Notice to Counsel and
Self-Represented Parties and Order Re: Disclosure Statement with my
endorsement thereon.

 

 
FEES:

Service Fee
Copies
Endorsements
Travel
Certified Mail

$ 80.00
90.00
26.60

5.00
8.60
$ 210.20

EVE L. MILLER oe

AN INDIFFERENT PERSON
NEW HAVEN COUNTY

 

 

 
UNITED STATES DEPARTMENT OF JUSTICE
_« United States Attorney’s Office
= ee District of Connecticut
"157 Church Street 25" Floor
New Haven CT 06510
(203) 821-3700

'

This service is accepted upon the United States as provided for in
Rule 4()E.R. Civ. P. and should not be construed as service upon a federal official

being sued in his/her individual capacity as distinguished from official capacity.

ry rN .
\ — OO \

 

 

Date

 

PLEASE MAIL 2 CERTIFIED COPIES TO THE U.S. ATTORNEY GENERAL, HON. WILLIAM P. BARR

U.S. DEPARTMENT OF JUSTICE, 950 PENNSYLVANIA AVENUE N.W., WASHINGTON DC 20530

    
  
 
 

 

Certified MailFee ¢° >

Extra Services & FebS (check box, add fee as apps

Cipeturn Receipt (herdeony) :
f {eh c

 

 

Postnark.- .
Here ye

 

 

 

‘ars United States Attornéy,General
Monty Wilkinson, Esquire! .
Acting Attorney General —
__. 950 Pennsylvania Avenue, NW
cus Washington, DC 20530-0001

Sent To

Sleel or

7020 3160 0000 bLS% 1074

 

 

 

 
